Citation Nr: 0115044	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-20 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes, to include consideration of the 
provisions of 38 C.F.R. § 3.321(b)(2).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 it May 1965.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision which denied the veteran non-
service-connected pension benefits, including extraschedular 
entitlement to pension benefits under the provisions of 
38 C.F.R. § 3.321 (b)(2), on the basis that he was not 
permanently and totally disabled for pension purposes.  

The Board notes that entitlement to a permanent and total 
disability evaluation for pension purposes was denied in both 
an August 1979 Board decision and a December 1991 RO 
decision.  


FINDINGS OF FACT

1.  The veteran was born in 1938; his education includes 4 
years of high school; he has held various jobs, and had 
various periods of unemployment; he last worked in November 
1996 as a sorter.  

2.  His chronic non-misconduct disabilities include non-
insulin depended diabetes mellitus and a psychiatric 
condition to include exhibitionism and voyeurism.  His 
combined rating for non-misconduct disabilities is 30 
percent, based on these disorders and the Board's analysis.  
There is a history of abnormal liver function studies and a 
skin disorder previously rated 10 percent disabling, but not 
currently shown to be present.

3.  The veteran's chronic disabilities do not permanently 
prevent him from engaging in substantially gainful employment 
consistent with his age, education, and work history.  


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000)(to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was born in August 1938 and is now about 62 years 
old.  He had wartime active duty during the Vietnam Era.  

A review of his service medical records reveals no 
significant abnormalities.  The veteran reported a history of 
psychiatric treatment beginning prior to enlistment; however, 
no psychiatric treatment or complaints were noted in the 
service medical records.  The veteran has no established 
service-connected disabilities.  

Historical medical evidence shows that the veteran was 
admitted to a VA hospital in October 1970 complaining of 
tension and depression.  Discharge diagnoses included sexual 
deviation, exhibitionism, voyeurism, and obsessive compulsive 
personality.  An August 1973 VA medical record notes a 
diagnosis of schizoid character disorder.  On VA examination 
in February 1977, it was noted that the veteran was 
physically fit.  Paranoid personality disorder was also 
noted.  An August 1977 private medical statement noted a 
diagnosis of anxiety neurosis.  

VA medical records dated August 1990 to July 1991 show 
treatment for non-insulin dependent diabetes mellitus.  Most 
records note that the condition was well controlled with oral 
hypoglycemic medication.  VA records dated in November 1990 
and March 1991 note that the veteran had mildly abnormal 
liver function tests.  Mild drug-induced liver disease was 
reported in an April 1991 VA record.  An August 1990 private 
hospital record notes that the veteran complained of redness, 
edema and pain after sustaining an insect bite to the left 
elbow.  The diagnosis was cellulitis of the left elbow.  

On VA general medical examination in January 1999, the 
veteran indicated that his present symptoms included feeling 
"down", depressed, anxious, and lacking in energy.  He 
stated that such feelings might last for a few weeks and then 
for a day or two he would feel happy and full of energy.  The 
veteran noted that his problems may have started before 
service.  He said that he attended an outpatient psychiatric 
clinic for several years before entering the military.  The 
veteran maintained that his psychiatric symptoms worsened 
during active duty.  He said that he worked as a draftsman's 
apprentice for two years following his discharge from the 
military.  He also received training to be an electronics 
tester.  It was noted that since then he did not have a 
regular full-time job.  The veteran's last job was a 
temporary summer job with computers.  He also had summer jobs 
in 1986 and 1987 in laboring, trucking, and cleaning roads.  
It was noted that he was diagnosed with diabetes in 1990 and 
took oral hypoglycemic drugs to control the condition.  On 
physical examination, his vascular system was normal.  His 
state of nutrition was normal but he was moderately obese.  
Posture and gait were observed to be normal.  Skin was normal 
except for injured nails on both halluces due to tight boots.  
His cardiovascular system was normal with slightly visible 
varicose veins posteriorly in the lower legs.  Neurological 
examination was essentially normal.  It was noted that deep 
tendon reflexes were sluggish to normal with ankle jerks 
absent.  Pain, position, and vibration sense were normal, 
including sensation in the toes.  The diagnoses included 
controlled diabetes and psychiatric or personality 
abnormality not further defined.  It was not noted that there 
were liver or skin abnormalities noted.

On VA psychiatric examination in January 1999, it was noted 
that the veteran had a past medical history of non-insulin 
dependent diabetes and elevated liver function tests.  The 
veteran stated that he had problems with a nervous condition 
during service which continued presently.  It was noted that 
the veteran had a long history of voyeurism and exhibitionism 
after his discharge from active duty and was charged with 
indecent exposure.  The veteran related that he lived with 
friends, in the woods, or in homeless shelters since 1971.  
He stated that his employment was very sporadic and he could 
not keep a job for more than a couple months at a time.  The 
veteran claimed that he had received Social Security 
Administration (SSA) disability payments since March 1998.  
He noted that he has had several diagnoses in the past 
including, schizophrenia and bipolar disorder.  Mental status 
examination revealed a causally dressed male with poor eye 
contact.  Speech was goal directed.  The veteran was pleasant 
and cooperative, alert and oriented in all spheres.  Mood was 
euthymic, affect anxious.  He expressed no suicidal or 
homicidal ideations.  No hallucinations were elicited.  The 
veteran had some paranoid ideations.  Sensorium was clear and 
memory was intact.  Insight and judgment were limited.  The 
veteran denied any drug or alcohol abuse.  Sleep was 
described as fair.  The Axis I diagnoses were exhibitionism, 
voyeurism, and nicotine dependence.  Schizotypical 
personality traits were noted on Axis II.  Axis III noted 
non-insulin dependent diabetes.  Axis IV noted severe 
psychosocial and environmental problems in that the veteran 
had no support systems, had financial problems, was homeless, 
and had a serious illness in self.  His Global Assessment of 
Functioning score was 35, 40 in the past year.  The examiner 
noted that the veteran was considered employable and 
competent for VA purposes, despite the GAF score of 35.  

The RO attempted on several occasions to obtain records from 
the SSA regarding the veteran's alleged disability claim.  In 
a July 2000 letter from the SSA, it was noted that there was 
no disability file for the veteran and that he did not and 
had not received disability payments from the SSA.  

The RO also sent the psychiatric examiner back for 
reconciliation of the opinion that the GAF was 35, but that 
the veteran was employable.  The examiner responded that 
there was nothing to clarify.  The examiner reviewed the 
findings and said that these symptoms did not make him 
unemployable under VA criteria.



II.  Analysis

The veteran contends that he is entitled to a permanent and 
total disability rating for pension purposes.  As an initial 
matter, the Board notes that on November 9, 2000, the 
President signed into law H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.).  Review of the 
record reveals that sufficient notice has been provided and 
that there is no basis for requesting additional examination.  
As such, the Board will proceed to the merits of the case.  
The appellant has been notified in rating decisions and other 
documents of the kind of material needed to warrant allowance 
of this claim.  There is no indication that there are 
additional records that should be obtained or that there are 
additional examinations that are indicated.

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15.  Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  The veteran obviously does 
not qualify under this test.  

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 C.F.R. 
§§ 4.16, 4.17.  Brown, supra; Talley, supra.  A veteran may 
satisfy this test if he is individually unemployable, and has 
one permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

The veteran is currently unemployed.  Unemployment by itself, 
however, does not establish unemployability.  Among the 
requirements for VA non-service-connected pension is that a 
veteran be permanently and totally disabled from conditions 
not due to his own willful misconduct.  The legal criteria 
for this benefit are found in 38 U.S.C.A. §§  1502, 1521; and 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.  

The veteran was born in 1938 and is now about 62 years old.  
He served on active duty for more than 90 days during the 
Vietnam War era.  His education includes four years of high 
school.  Records show his employment history includes various 
jobs such as a laborer and trucking work.  In his most recent 
pension claim in November 1998, the veteran reported he last 
worked in 1996 as a sorter.  

The RO has rated the veteran's non-service-connected chronic 
disabilities as non-insulin dependent diabetes mellitus (20 
percent) and a psychiatric condition to include exhibitionism 
and voyeurism, rated noncompensable.  The RO concluded that 
the combined rating for all disabilities is 20 percent.  38 
C.F.R. § 4.25.  

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, a 20 percent 
evaluation is warranted for diabetes mellitus which requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913.  

The medical evidence shows that the veteran has been 
diagnosed with non-insulin dependent diabetes mellitus.  The 
condition is well-controlled and treated with oral 
hypoglycemic medication.  Based on the symptoms and treatment 
noted in the medical records, the veteran's non-insulin 
dependent diabetes is appropriately rated 20 percent under 
the rating criteria for Diagnostic Code 7913.  

The medical evidence also demonstrates that the veteran has 
been diagnosed with several psychiatric conditions over the 
years, most recently exhibitionism and voyeurism.  Earlier 
medical records also note a diagnosis of anxiety neurosis.  
The RO rated the veteran's psychiatric disability under 38 
C.F.R. § 4.130, Code 9410 for other and unspecified neurosis.  
This code provides that a 0 percent (noncompensable) 
evaluation is warranted for a mental condition that has been 
formally diagnosed, but symptoms are not severe enough either 
to interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent rating is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The evidence of record, including the 1999 VA examination 
demonstrates that the veteran's psychiatric condition results 
in occupational and social impairment due to mild or 
transient symptoms which corresponds to a 10 percent 
evaluation under Diagnostic Code 9410.  In this regard, the 
Board notes that although the examiner assigned a GAF score 
of 35 and noted severe psychosocial problems based on the 
veteran's history and present complaints, the veteran's 
mental status examination was essentially unremarkable and he 
was considered employable for VA purposes.  

Thus, the Board finds that the veteran's chronic disabilities 
include non-insulin dependent diabetes mellitus (20 percent) 
and exhibitionism and voyeurism, rated as nonspecific 
neurosis (10 percent).  The combined rating for his 
disabilities is 30 percent.  38 C.F.R. § 4.25.  As noted, 
there is no indication that the liver function study 
abnormality or skin disorder is at all disabling.

The veteran, with a combined rating of only 30 percent, does 
not qualify under the "unemployability" test of 38 U.S.C.A. 
§ 1502(a) and 38 C.F.R. §§ 4.16, 4.17.  He does not have one 
permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

However, the unemployability test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  The veteran also does 
not qualify on this basis.  The veteran was born in 1938 and 
is now about 62 years old.  His education includes four years 
of high school.  Records show his employment history includes 
various jobs such as a laborer and trucking work.  In his 
most recent pension claim in November 1998, the veteran 
reported he last worked a temporary job in 1996 as a sorter.  
Despite the sporadic nature of the veteran's employment 
history, the evidence of record does not demonstrate that the 
veteran is unemployable.  Moreover, as noted above, during 
the January 1999 VA psychiatric medical examination, the 
examiner indicated that the veteran was employable for VA 
purposes.  Thus, it is concluded that the observed symptoms 
do not warrant the GAF, and when questioned the examiner 
stressed his findings.  Thus, the Board is unable to find 
that his psychiatric condition and diabetes mellitus have 
caused permanent disability that would preclude employment 
for which his age, education, and occupational experience 
would otherwise qualify him.  

Accordingly, the veteran is not entitled to a permanent and 
total disability rating for pension purposes and his claim 
for that benefit is denied.  


	(CONTINUED ON NEXT PAGE)

ORDER

A permanent and total disability rating for pension purposes 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

